   Case 16-33496 Document 55-1 Filed in TXSB on 05/27/20 Page 1 of 1




                 United States Bankruptcy Court
                 _______________
                 Southern        District Of _______________
                                             Texas


    Ilenda Alonzo Araguz                   16-33496




         6-1

                                              5/27/2020




The Bank of New York Mellon as Indenture              Kondaur Capital Corporation, not in its individual
Trustee for Nationstar Home Equity Loan               capacity but solely in its capacity as Separate
                                                      Trustee of Matawin Ventures Trust Series 2019-4
Trust 2009-A


Nationstar Mortgage LLC                               Kondaur Capital Corporation
PO Box 619096                                         333 South Anita Drive, Suite 400
Dallas, Texas 75261-9741                              Orange, CA 92868-3314
